     Case 2:19-cv-01838-TLN-AC Document 24 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOSHUA NEIL HARRELL,                              No. 2:19-cv-01838-TLN-AC
12                      Plaintiff,
13          v.                                         ORDER
14   ANTUAN SIMMONS, et al.,
15                      Defendants.
16

17          Plaintiff Joshua Neil Harrell (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c)(21).

20          On May 29, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 21.) On June 17, 2020,

23   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 22.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

28   findings of fact to which no objection has been made, the Court assumes its correctness and
                                                       1
      Case 2:19-cv-01838-TLN-AC Document 24 Filed 07/14/20 Page 2 of 2

 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4           Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7           Plaintiff’s objections reiterate the same argument used in response to previous orders

 8   issued by the magistrate judge to pay his filing fee, all of which stem from this Court’s Order

 9   denying Plaintiff’s Request to Proceed In Forma Pauperis (ECF No. 9). (Compare ECF No. 22

10   with ECF Nos. 17, 20.) Namely, Plaintiff argues the magistrate judge lacks jurisdiction to issue

11   such an order because Plaintiff never consented to magistrate judge jurisdiction. (See ECF No. 22

12   at 1–2.) Again, this argument is wholly without merit. (See ECF No. 23 (order denying motion

13   for reconsideration on identical basis).) Plaintiff’s objections are therefore overruled.

14           Accordingly, IT IS HEREBY ORDERED that:

15           1. The Findings and Recommendations filed May 29, 2020 (ECF No. 21), are adopted in

16   full;

17           2. This action is DISMISSED without prejudice; and

18           3. The Clerk of the Court is directed to close this case.

19           IT IS SO ORDERED.

20   DATED: July 13, 2020
21

22

23                                                             Troy L. Nunley
                                                               United States District Judge
24

25

26
27

28
                                                       2
